Case 1:18-cv-00033-RP-CFB Document 39 Filed 11/16/18 Page 1 of 2

Franklin County Sheriff's Office
Affidavit of Service

   

CHERYL DOWNS KENNETH DOWNS AND)
LINDA HUNTLEY
Petitioner/Plaintiff

Case #: 18CV00033RPCFB
Service #: 1894435

“-VS-

GIVAUDAN
Respondent/Defendant

 

STATE OF OHIO )
) SS:
COUNTY OF FRANKLIN )

Tami J Stimpfle, being first duly sworn, deposes and says: That he/she is, and was at all times hereinafter
mentioned, a duly appointed, qualified as an acting Deputy Sheriff of Franklin County, State of Ohio, a citizen
of the United States, not a party to, nor interested in, the above entitled action; that on 10/25/2018, at the hour of
10:56 AM affiant as such Deputy Sheriff served a copy/copies of Out Of State Service 1 out of state summons,
and 1 out of state complaint issued in the above entitled action upon Givaudan by delivering to and leaving with
said person Residential Service Brandi at 4400 Easton Commons Way Ste 125 Ct Corporation System Columbus,
Oh 43219 within the County of Franklin, State of Ohio.

Brandi

Dallas L. Baldwin, Sheriff of Franklin County

gRIAL es
as nS Se", y: a nid rd of

   

   

 

JANET HORNSBY TAMI y STIMPFLE
Notary Publi, State of Ohio DEPUTY SHERIFF
My Commission Expires 10-17-2023

Subscribed and Sworn to before me this:
th of tvernben. aolég.

STE sleoAuaher

Notary Pyblic, State of Ohio

 

 

Civil Division, 410 South High Street, 2nd Floor, Columbus, Ohio 43215

SHFN212 _
10- Aur
AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Southern District of lowa
Wesiern Division

 

 

)
CHERYL A. DOWNS and KENNETH DOWNS and
LINDA HUNTLEY, )
Plaintiff(s) )
Vv. ) Civil Action No, 18-CV-00033-RP-CFB
BASF CORP.; BERJE, INC.,; CARMI FLAVOR AND
FRAGRANCE COMPANY, INC.; CENTROME, INC. ) 2 =
(d/b/a ADVANCED BIOTECH, INC.); CITRUS & ALLIED ) = =
ESSENCES, LTD.; DMS FOOD SPECIALTIES USA, INC.; ) a 3
(See attached sheet fo? 4auitlUAal Defendants.) ) gs
Cx
SUMMONS IN A CIVIL ACTION = z=
TO: (Defendant's name and address) GIVAUDAN (f/k/a TASTEMAKER, FRIES & FRIES, MALLINCKRGDT) 2
clo CT Corporation System a r ‘

4400 Easton Commons Ways, Suite 125
Columbus, OH 43219

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Jay M. Smith, ATO0007387

Smith & McElwain Law Office
505 Fifth Street, Suite 530
P.O. Box 1194

Sioux City, lowa 51102

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: 09/13/18

DEPUTY CLERK

 

Case 1:18-cv-00033-RP-CFB Dodiment #/filed 11/16/18 Page 2 of 2 IA -1,
